United States Court of Appeals
                                                                          Fifth Circuit
                                                                       F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                           June 13, 2003

                                                                    Charles R. Fulbruge III
                              No. 02-11385                                  Clerk
                            Summary Calendar


 R ALLEN BARKER; HAROLD BROWN; JUDY COMPTON; ANDY DOBSON; PATRICK
J MINEHAN; BARRY PITARESSI; KENNETH VANDER BLUMER; WILLIAM WELSH,

                                                       Plaintiffs-Appellees,

                                   versus

                  BURLINGTON NORTHERN SANTA FE CORP.,

                                                        Defendant-Appellant.


             Appeal from the United States District Court
                  for the Northern District of Texas
                            (4:96-CV-536-Y)


Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Burlington Northern Santa Fe Corp. (Burlington) appeals the

denial of its motion to vacate two arbitration awards.                         The

arbitrator     determined   that     Pitaressi        and   Welsh     had    been

discriminated     against   in     their    employment      with     Burlington

(violation of ADEA) and awarded damages, including stock options.

     Burlington    challenges    the   award     on    several      bases.      It

maintains the arbitrator exhibited bias, and showed a manifest




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
disregard for the law/methodology for the prima facie case stage,

the pretext stage, and in fixing the damages awards.

       We review the district court’s conclusions of law de novo and

its findings of fact for clear error, applying the same standard it

used for confirmation vel non of an arbitration award.           Williams v.

Cigna Fin. Advisors, Inc., 197 F.3d 752, 757 (5th Cir. 1999), cert.

denied, 529 U.S. 1099 (2000).          Whether to confirm an arbitration

award is governed by the Federal Arbitration Act, see 9 U.S.C. § 1

et seq.; under it, the award must be reviewed under a highly

deferential standard, e.g., First Options of Chicago, Inc. v.

Kaplan and MK Investments, Inc., 514 U.S. 938, 942 (1995) (while

party “still can ask a court to review the arbitrator’s decision”,

it     will   “set   that   decision       aside   only   in   very   unusual

circumstances”).      Obviously, to do otherwise would undermine the

effectiveness of arbitration.

       Several grounds exist upon which we may vacate an arbitration

award, including that it was based on a manifest disregard of the

law.    See Williams, 197 F.3d at 757-59.          See generally 9 U.S.C. §

10(a). The burden of proving the arbitrator acted in such a manner

is on Burlington.     To vacate or modify an award on this ground, we

must determine:       (1) it is manifest that the arbitrator acted

contrary to applicable law; and (2) the award would result in

significant injustice, taking into account all the circumstances of

the case.     Id. at 762.

                                       2
     Based upon our review, and especially in the light of the

applicable extremely narrow standard of review, we conclude:    the

arbitrator did not act in manifest disregard of the law; and none

of the other grounds urged for vacating the award been shown.

                                                      AFFIRMED




                                3